DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 2/18/2021.
Amendment to the claims 2 and 5, acknowledged and accepted, the 112(b) rejection has been withdrawn.

Response to Amendment
Applicant's arguments filed 2/18/2021, have been fully considered but they are not persuasive.  Applicant remarks prior art Chong fails to disclose “an access network node that is connected to both Evolved Packet Core (EPC) and 5th Generation Core (5GC),” as recited in claim 1.
The examiner respectfully disagrees.  Chong fairly discloses the presence of both the EPC and the 5GC with the Access Network connection.  For instance Chong discloses in an embodiment that an access node provide connection to both EPC and 5G core accessibility.  A combination mode of the core-network network element in the first network, the first-type access-network network element, and the second-type access-network network element connected to the core-network network element in the first network may be referred to as hybrid networking, it means that one core-network network element is connected to two types of different access-network network elements. The second network includes a core-network network element in the second th Generation Core (5GC) for the purpose of provide emergency services.  Applicant’s attempt to overcome the rejection therefore deemed not persuasive the rejection has been maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chong et al (hereinafter Chong) (US 2020/0305224, priority 11/20/2017).
	Regarding claim 1, Chong discloses a method of a user equipment, the method comprising: 
	receiving system information block type 1 message (block type message EPC and 5GC) that is broadcasted in a cell operated by an eNode B (para. 0103) that is connected to both EPC (Evolved Packet Core) and 5GC (5G Core) (para. 007, 0107), the system information block type 1 message including at least one of: 
	ims-Emergency Support information indicating whether the cell supports IMS (IP Multimedia Subsystem) emergency services via the EPC for the user equipment in limited service state (abstract; paras. 0003, 0005, 0006), and 
	ims-Emergency Support 5GC information indicating whether the cell supports IMS emergency services via the 5GC for the user equipment in limited service state (the core-network network element in the first network supports the emergency service in a tracking area list in which the terminal is currently located so that when the terminal is moved to any tracking area in the tracking area list, the terminal may determine, based 
	determining that the cell supports IMS emergency services via at least one of the EPC and the 5GC, based on both of: 
	whether or not the ims-Emergency Support information is present in the system information block type 1 message (implied implicitly, since both block information, the EPC and the 5G core is included) (para. 0007, 0009), and 
	whether or not the ims-Emergency Support 5GC information is present in the system information block type 1 message (paras. 0007, 0009), wherein 
	the method further comprises: 
	initiating IMS emergency services to the EPC, if the cell supports IMS emergency services via the EPC and if the cell does not support IMS emergency services via the 5GC (paras. 0004, 0013), 
	initiating IMS emergency services to the 5GC, if the cell supports IMS emergency services via the 5GC and if the cell does not support IMS emergency services via the EPC (para. 0013), or 
	initiating IMS emergency services to either the EPC or the 5GC, if the cell supports IMS emergency services via both the EPC and the 5GC (paras. 0005, 0014, 0016, 0017).  
	Regarding claims 2, 5, Chong discloses wherein the method comprises: initiating IMS emergency services to the EPC even if the EUTRAN node is connected to both the EPC and the 5GC, if the cell supports IMS emergency services via the EPC and if the cell does not support IMS emergency services via the 5C, or initiating IMS emergency services to the 5GC even if the EUTRAN node is connected to both the EPC and the 5GC, if the cell supports IMS emergency services via the 5GC and if the cell does not support IMS emergency services via the EPC (paras. 0105, 0107).   
	Regarding claims 3, 6, Chong discloses wherein the user equipment does not initiate IMS emergency services to the 5GC, if the cell supports IMS emergency services via the EPC and if the cell does not support IMS emergency services via the 5GC (para. 0108), and 
	the user equipment does not initiate IMS emergency services to the EPC, if the cell supports IMS emergency services via the 5GC and if the cell does not support IMS emergency services via the EPC (para. 0105, 0166).  
	Regarding claim 4, Chong discloses a user equipment comprising: 
a transceiver (para. 0058); and 
a controller (processor) configured to: 
receive, via the transceiver, system information block type 1 message (block type message EPC and 5GC) that is broadcasted in a cell operated by an eNodeB (para. 0103) that is connected to both EPC (Evolved Packet Core) and 5GC (5G Core) (para. 007, 0107), the system information block type 1 message including at least one of: 
	ims-Emergency Support information indicating whether the cell supports IMS (IP Multimedia Subsystem) emergency services via the EPC for the user equipment in limited service state (abstract; paras. 0003, 0005, 0006), and 
	ims-Emergency Support 5GC information indicating whether the cell supports IMS emergency services via the 5GC for the user equipment in limited service state (the core-network network element in the first network supports the emergency service in a tracking area list in which the terminal is currently located so that when the terminal is moved to any tracking area in the tracking area list, the terminal may determine, based on the second indication information, whether the core network supports the emergency service) (paras. 0003, 0005, 0006); 
and determine that the cell supports IMS emergency services via at least one of the EPC and the 5GC, based on both of: 
	whether or not the ims-Emergency Support information is present in the system information block type 1 message (implied implicitly, since both block information, the EPC and the 5G core is included) (para. 0007, 0009), and 
	whether or not the ims-EmergencySupport5GC information is present in the system information block type 1 message (paras. 0007, 0009), wherein 
	the controller is further configured to: 
	initiate IMS emergency services to the EPC, if the cell supports IMS emergency services via the EPC and if the cell does not support IMS emergency services via the 5GC (paras. 0004, 0013), 
	initiate IMS emergency services to the 5GC, if the cell supports IMS emergency services via the 5GC and if the cell does not support IMS emergency services via the EPC (para. 0013), or 
	initiate IMS emergency services to either the EPC or the 5GC, if the cell supports IMS emergency services via both the EPC and the 5GC (paras. 0005, 0014, 0016, 0017).  
	Regarding claims 7, 8, Chong discloses wherein the initiating IMS emergency services to the EPC is performed upon determining, by the user equipment, that the IMS emergency services on the 5GC have failed (when the terminal is moved to a coverage area of any type of access-network network element, the terminal may determine, based on the first indication information, whether an access-network network element in which the terminal is currently located supports the emergency service, so that the terminal can accurately initiate the emergency service, to avoid a failure of the emergency service) (paras. 0119, 0120).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.